Case 1:19-cv-00455-DME-MEH Document 100 Filed 12/02/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-cv-00455-DME-MEH
          (Consolidated with 19-cv-00514-DME-MEH)

   IN RE MOLSON COORS BEVERAGE
   COMPANY SECURITIES LITIGATION

   METROPOLITAN TRANSPORTATION AUTHORITY DEFINED BENEFIT PENSION
   PLAN MASTER TRUST and
   MANHATTAN AND BRONX SURFACE TRANSIT OPERATING AUTHORITY
   PENSION PLAN,

          Plaintiffs,

   v.

   MOLSON COORS BEVERAGE COMPANY,
   MARK R. HUNTER, and
   TRACEY I. JOUBERT,

          Defendants.


                                       FINAL JUDGMENT


          Pursuant to and in accordance with Fed. R. Civ. P. 58(a) and the Order Granting

   Defendants’ Motion to Dismiss Plaintiffs’ First Amended Complaint, filed December 2,

   2020, by the Honorable David M. Ebel, United States Circuit Court Judge, and

   incorporated herein by reference as if fully set forth, it is hereby

          ORDERED that judgment is hereby entered in favor of Defendants, Molson

   Coors Beverage Company, Mark R. Hunter, and Tracey I. Joubert, and against

   Plaintiffs, Metropolitan Transportation Authority Defined Benefit Pension Plan Master

   Trust and Manhattan and Bronx Surface Transit Operating Authority Pension Plan on

                                                 1
Case 1:19-cv-00455-DME-MEH Document 100 Filed 12/02/20 USDC Colorado Page 2 of 2




   Defendants’ Motion to Dismiss Plaintiffs’ First Amended Complaint. It is further

          ORDERED that Plaintiffs’ Amended Complaint and action are dismissed with

   prejudice. It is further

          ORDERED that Defendants shall have those costs awardable under 28 U.S.C. §

   1920 that have not already been awarded by the Court, by the filing of a Bill of Costs

   with the Clerk of this Court within fourteen (14) days of entry of judgment, and pursuant

   to the procedures set forth in Fed. R. Civ. P. 54(d)(1) and D.C.COLO.LCivR 54.1.

          DATED at Denver, Colorado this 2nd day of December, 2020.

                                                   FOR THE COURT:

                                                   JEFFREY P. COLWELL, CLERK



                                                   s/ Robert R. Keech
                                                   Robert R. Keech,
                                                   Deputy Clerk




                                               2
